Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	This action is in response to application filed on 11/19/2018.
	Claims 1-20 have been examined and are pending with this action. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/28/2020 & 11/18/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karnik et al (US Pub # 2011/0131279) in view of Flood et al (US Pub # 2011/0208960).

As per claim 1, Karnik discloses a method performed by a classification scanner (Karnik: [0025]: “FIG. 1 illustrates a method in accordance with embodiments of the invention.  Referring to FIG. 1, the invention includes a method for managing electronic messages including processing message content 106 of an electronic message 102 with an automated content classification module to determine a classification 110 for the electronic message (block 108); and applying a security policy 112 to the electronic message 102 in dependence upon the classification 110 (block 114)”), the method comprising: 
receiving an electronic message (Karnik: [0035]: “Referring to FIG. 2D, a sender 202 carries out an exchange of electronic messages with receiver 210.  The sender 202 sends an electronic message 205 
having a message component 203 via messaging client 204 and electronic messaging system 208..”); and
sending the electronic message to a machine learning scanner, the machine learning scanner adapted to use a machine learning policy to determine whether the classification applies to the electronic message (Karnik: [0035 & 067]: “The electronic messaging system 208 includes an automated content classification module 206.  In connection with receiving the electronic message 205, the automated content classification module 206 processes the content of the electronic message 205 to determine a 
classification 207 for the electronic message 205... Configuring the automated content classification module 501 (block 530) may include training the automated content classification module 501 (block 
540).  Training the automated content classification module 501 (block 540) may be carried out using techniques including machine learning techniques”);
Karnik does not explicitly teaches inclusion of express indicator and message not including the indicator.

Flood however discloses determining whether the electronic message includes an express indication from the user indicating that a classification applies to the electronic message (Flood: [0020 & 0024]: “message 201 may include the key "[private]" in subject line 207. Thus, system 200, when determining that subject line 207 includes the code "[private]", may identify encryption rules associated therewith. Other flags or triggering indicators may include a predefined messaging address (e.g., private@encrypt.xx), a word or key in the body of the message (e.g., "CONFIDENTIAL"), a color used (e.g., for text), an image, an attachment, a metadata flag or indicator & if a message includes an encryption triggering word such as "CONFIDENTIAL," but the sender does not want an encryption process to be performed on the message, the user may provide an override flag or indicator such as "[OVERRIDE]." As noted above, such indicators, flags and attributes may be identified based on location, font, content (e.g., keywords, symbols, etc.), color, field (e.g., To: field, CC: field, subject line field) and the like. If an override attribute is detected, the override attribute may supersede any triggering attribute identified in the message.”);
 and 
in response to determining that the electronic message does not include the express indication that the classification applies to the electronic message (Flood: [0025]: “If the electronic message does not include such an attribute, the message may be transmitted to the addressees without encryption in step 410. If, however, the electronic message includes such an attribute, the system may determine whether an override attribute exists in the message in step 415. If so, the message may be transmitted without encryption as described in step 410.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Karnik in view of Flood to figure out the inclusion and exclusion of the indicator.  One would be motivated to do so because this technique advantageously allows to transmit with message with or without encryption (Flood: [0025]).
Claims 9 & 15 are rejected based on rational provided for claim 1 rejection.
As per claim 2, Karnik/Flood discloses the method of claim 1, wherein the machine learning scanner is adapted to send the electronic message to an enforcer adapted to apply the classification if the classification applies to the electronic message and to bypass the enforcer if the classification does not apply to the electronic message (Karnik: [0025]: “he electronic messaging system 208 includes an automated content classification module 206.  In connection with receiving the electronic message 205, the automated content classification module 206 processes the content of the electronic message 205 to determine a classification 207 for the electronic message 205.”).As per claim 3, Karnik/Flood method of claim 1, further comprising: receiving a second electronic message (Karnik: [0035]: “Referring to FIG. 2D, a sender 202 carries out an exchange of electronic messages with receiver 210.  The sender 202 sends an electronic message 205 
having a message component 203 via messaging client 204 and electronic messaging system 208..”);
determining whether the second electronic message includes an express indication from the user indicating that a classification applies to the second electronic message; and in response to determining that the second electronic message includes the express indication that the classification applies to the second electronic message, sending the second electronic message to an enforcer adapted to apply the classification (Flood: [0020 & 0024]: “message 201 may include the key "[private]" in subject line 207. Thus, system 200, when determining that subject line 207 includes the code "[private]", may identify encryption rules associated therewith. Other flags or triggering indicators may include a predefined messaging address (e.g., private@encrypt.xx), a word or key in the body of the message (e.g., "CONFIDENTIAL"), a color used (e.g., for text), an image, an attachment, a metadata flag or indicator & if a message includes an encryption triggering word such as "CONFIDENTIAL," but the sender does not want an encryption process to be performed on the message, the user may provide an override flag or indicator such as "[OVERRIDE]." As noted above, such indicators, flags and attributes may be identified based on location, font, content (e.g., keywords, symbols, etc.), color, field (e.g., To: field, CC: field, subject line field) and the like. If an override attribute is detected, the override attribute may supersede any triggering attribute identified in the message & If the electronic message does not include such an attribute, the message may be transmitted to the addressees without encryption in step 410. If, however, the electronic message includes such an attribute, the system may determine whether an override attribute exists in the message in step 415. If so, the message may be transmitted without encryption as described in step 410.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Karnik in view of Flood to figure out the inclusion and exclusion of the indicator.  One would be motivated to do so because this technique advantageously allows to transmit with message with or without encryption (Flood: [0025]).
As per claim 4, Karnik/Flood method of claim 1, wherein sending the electronic message to the machine learning scanner is further in response to determining that at least a threshold number of electronic messages have been provided to a machine learning trainer adapted to determine the machine learning policy used by the machine learning scanner (Karnik: [0067]: “the electronic messaging system 208 includes an automated content classification module 206.  In connection with receiving the electronic message 205, the automated content classification module 206 processes the content of the electronic message 205 to determine a classification 207 for the electronic message 205.”).As per claim 5, Karnik/Flood method of claim 1, further comprising, in response to determining that one or more characteristics associated with a second user match one or more characteristics associated with the user, instructing the machine learning scanner to apply the machine learning policy to electronic messages associated with the second user (Karnik: [0067]: “Configuring the automated content classification module 501 (block 530) may include registering a set of sender preferences in a 
configurations file.  For example, the sender may indicate that confidentiality is of high importance for the sender's messages, which may affect interconnection weights or particular techniques used, for example.  Alternatively, a sender or administrator may directly configure weights or techniques in a configurations file. .”).As per claim 6, Karnik/Flood method of claim 1, wherein the express indication comprises a flag configured by the user (Flood: [0025]: “The message 500 may include header information 501 that identifies sender information, addressee information, a subject, urgency/importance flags, attachments and the like.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Karnik in view of Flood to figure out the inclusion and exclusion of the indicator.  One would be motivated to do so because this technique advantageously allows to transmit with message with or without encryption (Flood: [0025]).
As per claim 7, Karnik/Flood method of claim 1, wherein the express indication comprises a keyword that the classification scanner associates with enabling the classification (Flood: [0020 & 0024]: “message 201 may include the key "[private]" in subject line 207. Thus, system 200, when determining that subject line 207 includes the code "[private]", may identify encryption rules associated therewith. Other flags or triggering indicators may include a predefined messaging address (e.g., private@encrypt.xx), a word or key in the body of the message (e.g., "CONFIDENTIAL"), a color used (e.g., for text), an image, an attachment, a metadata flag or indicator & if a message includes an encryption triggering word such as "CONFIDENTIAL," but the sender does not want an encryption process to be performed on the message, the user may provide an override flag or indicator such as "[OVERRIDE].").
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Karnik in view of Flood to figure out the inclusion and exclusion of the indicator.  One would be motivated to do so because this technique advantageously allows to transmit with message with or without encryption (Flood: [0025]).
As per claim 8, Karnik/Flood method of claim 1, wherein the express indication comprises administrator feedback (Karnik: [0060]: “A user or administrator may configure a security policy for each receiver 
individually, according to user groups, or any other method of distributed configuration.  These configurations 520 may stored as a separate file. ”).

Claims 10-14 & 16-20 are rejected based on rational provided for claims 2-8 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449